ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Koontz Electric Company, Inc.                 )      ASBCA Nos. 60066, 60067
                                              )                 60068,60195
                                              )
Under Contract No. W9128F-11-C-0068           )

APPEARANCE FOR THE APPELLANT:                        James F. Bulter III, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Melissa M. Head, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 11 September 2017



                                                  Administr tive Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60066, 60067, 60068, 60195,
Appeals of Koontz Electric Company, Inc., rendered in conformance with the Board's
Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals